


Exhibit 10.2
COHERENT, INC.
2011 EQUITY INCENTIVE PLAN
TERMS AND CONDITIONS OF STOCK OPTION 


1.
Grant of Option.

The Company hereby grants to the Optionee (the “Optionee”) named in the Notice
of Grant (the “Notice of Grant”), an option (the “Option”) to purchase the
number of Shares set forth in the Notice of Grant, at the exercise price per
share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions of the Plan (which is incorporated herein by reference) and
this Option Agreement. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
2.
Exercise of Option.

(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement, subject to Optionee's
remaining a Service Provider on each vesting date.
(b)Post-Termination Exercise Period - Normal Termination. In the event a
Participant's status as a Director terminates (other than upon the Participant's
death or Disability, the Participant may exercise his or her Option, but only
within 210 days following the date of such termination, and only to the extent
that the Participant was entitled to exercise it on the date of such termination
(but in no event later than the expiration of its ten (10) year term). To the
extent that the Participant was not entitled to exercise an Option on the date
of such termination, and to the extent that the Participant does not exercise
such Option (to the extent otherwise so entitled) within the time specified
herein, the Option shall terminate.
(c)Disability of Participant. In the event Participant's status as a Director
terminates as a result of Disability, the Participant may exercise his or her
Option, but only within twelve (12) months following the date of such
termination, and only to the extent that the Participant would have been
entitled to exercise the Option had the Participant not been disabled and
remained an Outside Director for six (6) months after such termination (but in
no event later than the expiration of its ten (10) year term). To the extent
that the Participant would not have been entitled to exercise an Option had the
Participant not been disabled and remained an Outside Director for six (6)
months after such termination, or if he or she does not exercise such Option (to
the extent otherwise so entitled) within the time specified herein, the Option
shall terminate.
(d)Death of Participant. In the event of a Participant's death, the
Participant's estate or a person who acquired the right to exercise the Option
by bequest or inheritance may exercise the Option, but only within twelve (12)
months following the date of death, and only to the extent that the Participant
would have been entitled to exercise the Option had the Participant continued
living and remained an Outside Director for six (6) months after the date of
death (but in no event later than the expiration of its ten (10) year term). To
the extent that the Participant would not have been entitled to exercise an
Option had the Participant continued living and remained an Outside Director for
six (6) months after the date of death, and to the extent that the Participant's
estate or a person who acquired the right to exercise such Option does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.
(e)Method of Exercise. This option may be exercised with respect to all or any
part of any vested Shares by giving the Company or any stock option plan
administrator designated by the Company written or electronic notice of such
exercise, in the form designated by the Company or the Company's




--------------------------------------------------------------------------------




designated third-party stock option plan administrator, specifying the number of
shares as to which this option is exercised and accompanied by payment of the
aggregate Exercise Price as to all exercised shares.
This Option shall be deemed to be exercised upon receipt by the Company or any
third-party stock option plan administrator designated by the Company of such
fully executed exercise notice accompanied by such aggregate Exercise Price.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with applicable laws. Assuming such compliance,
for income tax purposes the exercised shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such exercised
shares.
(f)Payment of Exercise Price. Payment of the aggregate exercise price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:
(i)     cash; or
(ii)     check; or
(iii)     other Shares owned by the Participant; or
(iv)     delivery of a properly executed exercise notice together with such
other documentation as the Administrator and a broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale proceeds required to pay the exercise price.
3.Non-Transferability of Option.
Except for the transfer of this Option to estate planning entities permitted
under Form S-8 and subject to such conditions as the Board may impose, this
Option may not be transferred in any manner otherwise than by will or by the
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee. In no event may this Option be transferred in exchange
for consideration.


4.
Term of Option.

This Option may be exercised only within ten years from the grant date, or such
shorter period as applies under Section 2 hereof, and may be exercised during
such term only in accordance with the Plan and the terms of this Option
Agreement.
5.
Tax Consequences.

Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
(a)     Exercising the Option. The Optionee may incur regular federal income tax
liability upon exercise of a Nonstatutory Stock Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the exercised
shares on the date of exercise over their aggregate Exercise Price.
(b)    Disposition of Shares. If the Optionee holds NSO Shares for at least one
year, any gain




--------------------------------------------------------------------------------




realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.
6.
Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
con-sti-tute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
















By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.




PARTICIPANT:
 
COHERENT, INC.
 
 
 
 
 
 
 
 
 
 
 
 
________________________________
 
________________________________
 
 
Signature
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
________________________________
 
________________________________
 
 
Print Name
 
Title:
 
 
 
 
 
 
 



